

	

		II

		109th CONGRESS

		1st Session

		S. 2147

		IN THE SENATE OF THE UNITED STATES

		

			December 20, 2005

			Mrs. Murray introduced

			 the following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To extend the period of time during which a veteran's

		  multiple sclerosis is to be considered to have been incurred in, or aggravated

		  by, military service during a period of war.

	

	

		1.Presumption of service

			 connected illnessSection

			 1112(a)(4) of title 38, United States Code, is amended by striking

			 within seven years from and inserting

			 after.

		

